Citation Nr: 9903615	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-31 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for pelvic 
inflammatory disease (PID), currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) evaluation for 
hepatitis B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from August 1973 to December 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


REMAND

Service connection was established for PID and for residuals 
of hepatitis B upon rating decision in October 1997.  
Noncompensable evaluations were awarded.  These grants were 
based partially on service records that showed treatment for 
these disorders and post service findings made upon VA 
examinations in May 1997.  At that time, hepatitis testing 
showed that she had had hepatitis B in the past.  No 
residuals, however, were noted.  Gynecological testing showed 
that she was infertile as a direct result of PID and pelvic 
adhesive disease.  

At a personal hearing in November 1997, the veteran testified 
that she was unable to become pregnant.  Hearing (Hrg.) 
transcript (tr.), pg. 2.  Physicians had told her that she 
had a cyst on her left ovary.  Tr., pg. 3.  She complained of 
experiencing heavy menstrual cramping and contended that 
sexual relationships with her husband were adversely affected 
due to pain.  Tr., pg. 4.  

In December 1997, a hearing officer granted an increased 
rating of 10 percent for the appellant's PID and determined 
that she was entitled to a special monthly compensation on 
account of loss of use of a creative organ.  

In January 1998, the RO denied claims for service connection 
for hemorrhoids, claimed as rectal bleeding, and irritable 
bowel syndrome, claimed as stomach pains and cramps.  These 
issues are not before the Board at this time, but it noted 
that many of her current complaints are gastrointestinal in 
nature.  

At another hearing in May 1998, the veteran testified that 
she experienced reflux with both foods and liquids.  She 
reported that she had had indigestion and chronic abdominal 
pain for years.  She took several medications for her 
complaints.  Tr. at 2.  She said that her symptoms were 
particularly pronounced during her menses, and she described 
radiating pain in the abdominal area.  She said that she had 
uterine fibroid causing bleeding.  Tr. at 4.  (At the 
hearing, she submitted a duplicate copy of a June 1997 upper 
gastrointestinal series that showed that moderate 
gastroesophageal reflux.  She also submitted a duplicate copy 
of a laparoscopic report from early 1994 that reflected that 
she had perihepatic adhesions, and a private record from 
March 1998 that showed that she had posterior fibroid 
measuring 4.1 x 3.5 x 3.8 cm.)  

In May 1998, the RO confirmed the 10 percent rating in effect 
for PID and the noncompensable evaluation for hepatitis B.  

At a hearing before the Board in November 1998, the claimant 
testified again in support of her contentions.  Everything 
she ate, gave her gas and feelings of bloating.  She was on 
several medications for this.  Tr. at 3.  She experienced 
gastro-reflux and stomach burning.  She also had abdominal 
cramps.  Tr. at 4.  She had two enemas per day to help get 
rid of gas and to pass stools.  She had altered her diet to 
alleviate some of her symptoms.  She was often fatigued and 
had no energy.  Tr. at 6.  She had not had sex with her 
husband for the past 8 months due to the bleeding and her 
abdominal complaints.  Tr. at 8.  


Records from 1997 and 1998 show continued treatment for 
gastroesophageal reflux.  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In reviewing the record, the Board notes that the last 
thorough VA examinations of a gynecological and 
gastrointestinal nature were conducted in 1997 just prior to 
when service connection was established for PID and residuals 
of hepatitis B.  Now, many of the appellant's complaints 
relate to gynecological and gastrointestinal manifestations 
that she believes that they are related to these two service-
connected disorders.  The Board finds that the current record 
does not contain competent medical evidence that either links 
or dissociates her reported symptoms with the service 
connected PID or hepatitis B.  Therefore, the Board concludes 
that she should be afforded VA gastrointestinal and 
gynecological examinations for the purpose of determining the 
current status or severity of these service-connected 
disorders.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In light of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO should contact the veteran and 
request that she identify (names, 
addresses, and dates) any sources of VA 
or non-VA treatment since September 1998.  
The RO should secure copies of all 
identified records and associate them 
with the claims folder.  38 C.F.R. 
§ 3.159 (1998).  



2.  The RO should schedule the veteran 
for a comprehensive VA gynecological 
examination to determine the current 
severity of the veteran's service-
connected PID.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should describe any 
disability associated with the veteran's 
service connected PID.  Specifically, the 
examiner also should provide an opinion 
as to the degree of medical probability 
that any of the veteran's current 
abdominal complaints, e.g., abdominal 
cramping, bleeding, hemorrhoids, 
constipation, irritable bowel syndrome, 
or gastroesophageal reflux, etc., are 
causally related to her service connected 
PID.  A complete rationale for any 
opinion expressed must be provided.  

3.  The RO should schedule the veteran 
for a comprehensive VA gastrointestinal 
examination to determine the current 
severity of the veteran's service-
connected history of hepatitis B.  All 
indicated tests must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior the 
requested study.  The examiner is 
requested to note whether the veteran has 
any gastrointestinal disturbances, 
fatigue, mental depression, or liver 
damage due to the service connected 
disorder, classified as history of 
hepatitis B, and if so, the frequency and 
duration of the relevant symptoms should 
be reported.  Additionally, the examiner 
should provide an opinion as to the 
degree of medical probability that any of 
the veteran's current abdominal 
complaints, e.g., abdominal cramping, 
bleeding, hemorrhoids, constipation, 
irritable bowel syndrome, or 
gastroesophageal reflux are related to 
her service-connected history of 
hepatitis B.  A complete rationale for 
any opinion expressed must be provided.  

4.  Then, after undertaking an additional 
development deemed appropriate, including 
any indicated medical examinations, the 
RO should adjudicate the issue of 
entitlement to increased evaluations for 
PID and residuals of hepatitis B.  If the 
benefits sought on appeal are not 
granted, the veteran and her 
representative should be issued a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 7 -


